Banke, Presiding Judge.
The appellant, acting pro se, filed a complaint based on 42 USC § 1983 in which he alleged that the appellees had conspired to violate his federal constitutional rights. He sought damages in the amount of $2,000,000. The appellees are a superior court judge who presided over a criminal trial in which the appellant was convicted of rape and burglary, the district attorney who prosecuted the case, the court-appointed attorney who defended the appellant, and the police officer who had interrogated him following his arrest. In particular, the plaintiff alleges that an unlawfully obtained confession was introduced against him, that his defense counsel was ineffective, and that all of the defendants conspired to deny him a fair trial. This appeal is from the trial court’s dismissal of the complaint for failure to state a claim upon which relief could be granted. Held:
The appellant’s complaint does not allege any facts in support of his conclusion that the appellees acted in knowing concert to deprive him of his constitutional rights. "Merely characterizing their conduct as conspiratorial or unlawful does not set out allegations upon which relief can be granted.” Dinwiddie v. Brown, 230 F2d 465, 469 (5th Cir. 1956). See also Snowden v. Hughes, 321 U. S. 1, 8 (64 SC 397, 88 LE 497); McGuire v. Todd, 198 F2d 60 (5th Cir. 1952); Hanna v. Home Ins. Co., 281 F2d 298, 303-304 (5th Cir. 1960).
It was not error to dismiss the suit for failure to state a claim. Nor was it error to do so in the appellant’s absence, where he was given ample opportunity to respond to the motions to dismiss.

Judgment affirmed.


Underwood and Carley, JJ., concur.